Citation Nr: 0301183	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  97-01 008	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

Entitlement to an increased rating for residuals of a 
gunshot wound (GSW) of the left shoulder, currently 
evaluated as 10 percent disabling.

(The issue of entitlement to service connection for a 
stomach disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1976 to April 1979.

2.	On December 3, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification 
from the appellant that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2002).  Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a 
Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (2002).  

In a rating decision in February 2002, the evaluation for 
the veteran's gunshot wound residuals was increased from 
noncompensable to 10 percent.  In a statement received in 
December 2002 the veteran wrote that he was satisfied with 
this decision.  A claimant is generally presumed to be 
seeking the maximum evaluation.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  However, a claimant may limit an appeal to 
a specific evaluation, and where he does so, the Board is 
without authority to adjudicate the claim.  Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993).  The appellant has 
withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal with regard to the issue of entitlement to an 
evaluation in excess of 10 percent for residuals of a 
gunshot wound (GSW) of the left shoulder is dismissed.




		
Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



